Lumpkin, J.
According to the principle ruled by this court in Western Union Telegraph Co. v. Timmons, 93 Ga. 345, the telegraph company, under the facts disclosed by the record and set forth in the reporter’s statement, was liable for the statutory penalty, and there was no error in denying a new trial. Judgment affirmed.
After verdict for plaintiff, defendant moved for a new trial on the general grounds, and because the court erred in charging: “If defendant delivered a message to any non-resident at Buchanan, attending court at that time, it would be bound to deliver messages to other non-residents under like circumstances and conditions. The law requires it to serve the public impartially; it is as much bound to deliver to one person as another.” The motion was overruled.
Dorsey, Brewster & Howell and Malvern Hill, for plaintiff in error.
Edwards & Edwards, contra.